COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Wayne Myers v. Pennymac Corporation

Appellate case number:     01-18-00740-CV

Trial court case number: 2018-23761

Trial court:               333rd District Court of Harris County

        Appellant has filed a motion to order a supplemental reporter’s record. Appellant
complains that the record is deficient and must be corrected and supplemented. Appellant also
stated that a motion for extension of time to file the appellant’s brief, which was due on March 15,
2019, would be filed contemporaneously with this motion to order a supplemental reporter’s
record. But, no motion for extension of time to file the brief was included or filed
contemporaneously.
        Although appellant claims that “[s]everal exhibits offered and admitted into evidence at
[the] temporary injunction and summary judgment hearing(s) are missing,” appellant does not state
which specific exhibits are missing. Appellant also states that the reporter’s record is “inaccurate
in several respects.” But, appellant does not explain in what ways the reporter’s record is deficient
and without more specific information, this Court is unable to order any supplemental records or
exhibits.
       Accordingly, we deny appellant’s motion to order a supplemental reporter’s record without
prejudice to the filing of an amended motion with greater specificity as to the deficiencies and
missing exhibits.
       It is so ORDERED.

Judge’s signature: ____/s/ Justice Richard Hightower_____________
                    Acting individually  Acting for the Court


Date: __March 19, 2019__